            Case 3:19-cv-01061-AWT Document 1 Filed 07/08/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,     :
                              :
               Plaintiff,     :
     v.                       :                      Civil No.
                              :
ONE 2007 MERCEDES BENZ S550,  :
VIN WDDNG86X57A145596,        :
                              :
                              :
               Defendant.     :
                              :
[CLAIMANT: HEATHER HEMINGWAY] :                      July 8, 2019


                          VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham, United

States Attorney for the District of Connecticut, and John B. Hughes, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Supplemental Rule

G(2) of the Federal Rules of Civil Procedure:

                                  NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property, One 2007 Mercedes Benz S550, VIN

WDDNG86X57A145596 (ADefendant Vehicle@) for violations of 21 U.S.C. ' 881(a)(4).

                                  THE DEFENDANT IN REM

       2.      The defendant is One 2007 Mercedes Benz S550, VIN WDDNG86X57A145596

registered to Heather Hemingway.



                                                1
             Case 3:19-cv-01061-AWT Document 1 Filed 07/08/19 Page 2 of 8



        3.       The Defendant Vehicle is currently in the custody of the United States Marshal=s

Service.



                                   JURISDICTION AND VENUE

        4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

Defendant Vehicle. This Court has jurisdiction over an action commenced by the United States

pursuant to 28 U.S.C. ' 1345, and over an action for forfeiture pursuant to 28 U.S.C. ' 1355(a).

        5.      This Court has in rem jurisdiction over the Defendant Vehicle under 28 U.S.C.

1355(b). Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest

warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the

Defendant Vehicle pursuant to 18 U.S.C. ' 1355(d) and Supplemental Rule G(3)(c).

        6.      Venue is proper in this district pursuant to 28 U.S.C. ' 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district.

        7.      Heather Hemingway has filed an administrative claim of ownership of the

Defendant Vehicle.

                                     BASIS FOR FORFEITURE

        8.      The Defendant Vehicle is subject to forfeiture pursuant to 21 U.S.C. ' 881(a)(4)

because it constitutes a conveyance which was used, or intended to be used, to facilitate the

transportation, sale, receipt, possession or concealment of a controlled substance in violation of

the Controlled Substances Act, 21 U.S.C. '' 801 et seq.




                                                   2
            Case 3:19-cv-01061-AWT Document 1 Filed 07/08/19 Page 3 of 8



                               BACKGROUND OF INVESTIGATION

       9.      In June of 2018, law enforcement initiated an investigation of cocaine and heroin

traffickers operating in the greater New London, Connecticut area. Law enforcement identified

that leader of the drug trafficking organization as Anthony Whyte (“Whyte”). Antoine Forbes

(“Forbes”), the boyfriend of the Claimant Heather Hemingway (“Hemingway”), was identified

by law enforcement through confidential sources, surveillance, PEN Registers and a Title III wire

intercept on seven target telephones, as a daily purchaser of between seven and eleven grams of

cocaine from Whyte.

       10.     On November 21, 2018, law enforcement established surveillance of Whyte’s

“stash apartment” located at 13 Washington Street New London, CT (“13 Washington”). At

approximately 2:46 p.m., law enforcement observed Forbes enter 13 Washington. At this same

time, law enforcement observed an individual named Ramel General (“General”), a member of

the drug trafficking organization, arrive at 13 Washington, park the black SUV he was driving at

13 Washington, retrieve a bag from the front passenger seat of the SUV, and enter 13

Washington with the bag. Earlier on this day, law enforcement received information via wire

intercepts from Whyte and General’s phones that Forbes would be travelling to 13 Washington to

purchase narcotics.

       11.      A short time later, Forbes was observed exiting 13 Washington and walking

down the street. Two minutes later, Forbes was observed driving the Defendant Vehicle in the

immediate area. Law enforcement followed the Defendant Vehicle and observed Forbes make

several U Turns and circle the same block several times in an attempt to perform

counter-surveillance of law enforcement. At one point, Forbes pulled the Defendant Vehicle


                                                3
             Case 3:19-cv-01061-AWT Document 1 Filed 07/08/19 Page 4 of 8



alongside a law enforcement vehicle and stared at the officer. Surveillance was terminated at

this time.

          12.    On November 28, 2018, law enforcement again established surveillance of 13

Washington. Law enforcement observed Whyte open the front door of the residence and let

Forbes inside.     At this time, law enforcement observed a hand-to-hand transaction between

Whyte and Forbes. Law enforcement then observed Forbes exit 13 Washington, walk a short

distance, enter the Defendant Vehicle, and depart the area. At this time, law enforcement

observed Hemmingway in the front passenger seat of the Defendant Vehicle, accompanying

Forbes.

          13.    On December 27, 2018 at 12:30 p.m., law enforcement established surveillance at

13 Washington. A short time later, law enforcement observed Forbes driving the Defendant

Vehicle in the area of 13 Washington. Forbes originally pulled the Defendant Vehicle into the

driveway of 13 Washington but decided to exit the driveway and park the Defendant Vehicle on

nearby Huntington Street. Forbes was observed exiting the Defendant Vehicle and walking

directly to, and entering, 13 Washington. A short time later, Forbes was observed exiting 13

Washington.

          14.    On January 7, 2019, law enforcement established surveillance at 13 Washington to

observe a meeting between General and Forbes, which was discovered from information on pen

activity retrieved from a cell phone. Law enforcement observed Hemingway driving the

Defendant Vehicle with Forbes in the front passenger seat. Hemingway parked the Defendant

Vehicle on the side of the road across from 13 Washington. Forbes exited the Defendant

Vehicle, quickly entered and exited 13 Washington, and returned to the Defendant Vehicle. A


                                                 4
          Case 3:19-cv-01061-AWT Document 1 Filed 07/08/19 Page 5 of 8



short time later, law enforcement observed Hemingway driving the Defendant Vehicle away

from the area with Forbes once again in the front passenger seat.

       15.      Om January 28, 2019, law enforcement established surveillance of 13

Washington. Law enforcement observed Forbes, operating the Defendant Vehicle, park in the

lot on the side of 13 Washington. A short time later, General was observed entering the

passenger side front door of the Defendant Vehicle. General then exited the Defendant Vehicle

and entered 13 Washington. A short time later, General exited 13 Washington and reentered the

Defendant Vehicle. General then exited the Defendant Vehicle and entered his own vehicle.

Both Forbes and General left the area in their respective vehicles.

       16.      On January29, 2019, law enforcement established surveillance of 13 Washington

and observed Forbes arriving at 13 Washington in the Defendant Vehicle and parking in the side

lot. A short time later, General was observed arriving at the same lot. General was observed

entering 13 Washington, exiting a short time later, and entering the Defendant Vehicle through

the front passenger door. General then exited the Defendant Vehicle and both he and Forbes left

the area in their respective vehicles.

       17.      On February 3, 2019, law enforcement established surveillance on 13

Washington. Law enforcement observed Forbes arrive at 13 Washington driving the Defendant

Vehicle. A short time later, Forbes was observed entering 13 Washington. A short time later,

Forbes was observed leaving 13 Washington accompanied by Whyte. Forbes left the area in the

Defendant Vehicle.

       18.      On February 21, 2019, law enforcement executed federal search warrants and

federal arrest warrants for 13 individuals. Law enforcement arrested Forbes at 30 Hobart Street,


                                                 5
          Case 3:19-cv-01061-AWT Document 1 Filed 07/08/19 Page 6 of 8



Westerly, RI for Conspiracy to Possess with Intent to Distribute Narcotics. The Defendant

Vehicle was seized at this time from this location.

       19.      After Forbes was arrested and detained pretrial, law enforcement monitored

Forbes’ recorded prison calls.

       20.      On February 22, 2019, during a recorded prison call, Forbes asks Hemingway to

collect narcotics debts individuals owe him.

       21.      On February 23, 2019, Hemingway is recorded saying to Forbes, “they didn’t

take no one else’s car, just yours.”

       22.      On February 24, 2019, Hemingway tells Forbes that she has pictures of the

money Forbes used to purchase the Defendant Vehicle. Hemmingway said Forbes purchased

the Defendant Vehicle on September 5, 2017 and registered it in Hemmingway’s name on

September 8, 2017.

       23.      On February 25, 2019, Hemmingway was recorded repeating the timeline for the

purchase of the Defendant Vehicle by Forbes and his registering it in her name.

       24.     The Defendant Vehicle was seized by the Drug Enforcement Administration on

February 21, 2019 because it was used, or intended to be used, to facilitate the transportation,

sale, receipt, possession or concealment of a controlled substance in violation of the Controlled

Substances Act 21 U.S.C. §§ 801 et seq., and is, therefore, subject to forfeiture to the United

States of America pursuant to 21 U.S.C. § 881(a)(4).

       WHEREFORE, the United States of America prays that a Warrant of Arrest In Rem for

One 2007 Mercedes Benz S550, VIN WDDNG86X57A145596 be issued; that due notice be

given to all parties to appear and show cause why the forfeiture should not be decreed; that


                                                 6
          Case 3:19-cv-01061-AWT Document 1 Filed 07/08/19 Page 7 of 8



judgment be entered declaring the Defendant Vehicle to be condemned and forfeited to the

United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and proper.


                                                    Respectfully submitted,

                                                    JOHN H. DURHAM
                                                    UNITED STATES ATTORNEY

                                                     /s/ John B. Hughes
                                                    ASSISTANT U.S. ATTORNEY
                                                    157 CHURCH STREET
                                                    NEW HAVEN, CT 06510
                                                    TELEPHONE: (203) 821-3700
                                                    Fed Bar No ct05289




                                                7
          Case 3:19-cv-01061-AWT Document 1 Filed 07/08/19 Page 8 of 8



                                             DECLARATION

       I am a Special Agent of the Drug Enforcement Administration and the case agent

assigned the responsibility for this case.

       I have read the contents of the foregoing Verified Complaint of Forfeiture, and it is true to

the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 8th day of July, 2019.



                                                   /s/ Keith J. Warzecha
                                                KEITH J. WARZECHA
                                                SPECIAL AGENT
                                                DRUG ENFORCEMENT ADMINISTRATION




                                                  8
